Citation Nr: 1411874	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic sleep apnea, to include as the result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2005, and from October 2007 to December 2008, with active duty for training in the United States National Guard from June 1997 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified during a November 2011 Travel Board hearing, held by the undersigned.  A copy of the hearing transcript (Transcript) has been associated with the record.


FINDING OF FACT

The preponderance of the evidence demonstrates that chronic obstructive sleep apnea had its onset in or is otherwise attributable to service.  


CONCLUSION OF LAW

Chronic obstructive sleep apnea was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and to assist in the development of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's service connection claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. Service Connection Claim

The Veteran claims that his current diagnosis of sleep apnea was incurred during his period of active service.  To that end, service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
 
In this case, the Veteran's service treatment records do not indicate complaints, diagnosis, or treatment for any sleep disorder.  Post service, the Veteran was diagnosed with chronic obstructive sleep apnea in August 2009.  He was afforded a VA examination in March 2010 so as to assess the etiology of his currently-diagnosed disorder.  The examiner found that the Veteran's body habitus had not changed significantly from his periods of active service to the present, and as such, even though there was no record of sleep apnea during any service period, the disorder most likely existed at that time.  

A statement was received from the Veteran's in-service roommate in July 2010, in which it was noted that the Veteran began to snore loudly after two months in-country in Iraq.  On several occasions, he noted that the Veteran had stopped breathing.  On one occasion, the fellow serviceman checked on the Veteran to make sure he was breathing.  He also observed that the Veteran did not seem well-rested at post on occasion.

During the Veteran's Board hearing, he testified that he carried sleep apnea symptoms in service, but that these were not reported because he did not want to take sleeping pills.  He maintained that going to sleep was not the problem.  Instead, staying asleep was difficult.  See Transcript, p. 8.
  
As such, VA medical evidence dated after the Veteran was discharged from service shows that the he has been diagnosed as having chronic obstructive sleep apnea, and the VA examiner linked that diagnosis to his periods of active service.  Further, the Veteran's hearing testimony has been corroborated by a fellow serviceman who slept in close proximity to the Veteran.  The Board finds the Veteran's reports credible, as he is competent to report symptoms such as sleeplessness and fatigue.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  These reports are bolstered by the equally-competent reports from his in-service roommate.

Therefore, the Board finds that each criterion necessary for the grant of service connection for chronic obstructive sleep apnea has been established in this case.  Although the record lacks an in-service report of this condition, the Board does not necessarily require in-service documentary evidence of such; rather, a medical opinion may suffice to establish that the Veteran's body habitus remained relatively unchanged from his period of service to the present.  Resolving reasonable doubt in favor of the Veteran, service connection for chronic obstructive sleep apnea is warranted in this case.


ORDER

Entitlement to service connection for chronic sleep apnea is granted



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


